EXHIBIT 10 (i)

FAMILY DOLLAR STORES, INC.

Incentive Profit Sharing Plan

--------------------------------------------------------------------------------

ARTICLE I.

Purpose of Plan.

            Section 1.1.    Family Dollar Stores, Inc. has prepared this Plan in
order to compensate and reward executive and supervisory personnel, including
district and store managers, for their share in the growth and success of the
Company and in order to retain and attract persons of competence. The Plan
provides a means of sharing certain incentive compensation dependent on profits
of the Company and its subsidiaries and supersedes the practice of prior years
of making bonus payments to executive and supervisory personnel following the
Christmas season.

ARTICLE II.

Determination of Incentive Compensation
and Participants.

            Section 2.1.    In respect of the fiscal year ending August 31, 1970
and each fiscal year thereafter, the Board of Directors may in January of 1971
and annually thereafter appropriate as additional compensation for the preceding
year to be paid to participants under the Plan an amount up to but not in excess
of the Incentive Compensation Net Earnings, as hereinafter defined, of the
preceding fiscal year as the Board of Directors, in its discretion, shall
determine.

            Section 2.2.    The term "Incentive Compensation Net Earnings" shall
consist of an amount equal to five percent (5%) of the net profit of the Company
and its subsidiaries computed on a consolidated basis determined in accordance
with generally accepted accounting principles, provided that, in any event, such
net profit shall be determined before any deduction for federal or states taxes
based on income and before any deduction in respect of or provision for
appropriations or distributions made or to be made under this Plan or in respect
of or provision for payments made to officers or other employees under any
agreement or other arrangements based upon or relating to profits of the Company
or any subsidiary.

            Section 2.3.    (A) As soon as feasible after the close of the
fiscal year 1970, and the close of each fiscal year thereafter, the fiscal
officers of the Company shall determine the amount of the Incentive Compensation
Net Earnings for the preceding fiscal year in accordance with the provision of
Section 2.2 hereof, and shall report such determination to the Board of
Directors of the Company and to the independent public accountants of the
Company.

            (B) The independent public accountants of the Company shall review
such determination and report to the Board of Directors their opinion thereof
and any corrections which they deem proper.

            (C) Such reports of the fiscal officers of the Company and of the
independent public accountants shall be reviewed by and subject to the approval
of the Board of Directors, which shall authorize the appropriation to be made
for the preceding year as provided in Section 2.1, within the maximum limit
therein provided.

            Section 2.4.    The Board of Directors shall each year, after
consultation with the management, determine the executive and supervisory
personnel of the Company or any subsidiary of the Company who shall be entitled
to participate under the Plan for the preceding year, and the amount to be paid
to each such person as incentive compensation for such year. The total
compensation to each participant, including salary, incentive compensation
payable pursuant to the Plan, retirement and all other benefits, shall not, in
the opinion of the Board of Directors, be in excess of the fair and reasonable
compensation for the services of such participant. All determination by the
Board of the Incentive Compensation Net Earnings for any year, the determination
of the persons to participate under the Plan, shall be final and conclusive and
binding upon all interested parties. No director shall vote on his own
participation in the Plan. If all of the Incentive Compensation Net Earnings for
a fiscal year shall not be paid as incentive compensation, the excess shall be
credited to the earnings of such fiscal year.

            Section 2.5.    There shall be deducted from all payments under the
Plan any taxes required to be withheld by the Federal or any State or local
government and paid over to such government for the account of such
participants.

ARTICLE III.

General Conditions; Miscellaneous Provisions

            Section 3.1.    The Board of Directors may from time to time amend,
suspend or terminate in whole or in part or may reinstate any or all of the
provisions of the Plan, except that (a) no amendment, suspension or termination
may, without his consent, apply to the payment to any participant made to him
prior to the effective date of such amendment, suspension or termination (b) no
amendment may be made which will increase the maximum amount which may be
appropriated annually under the Plan without prior approval of the holders of a
majority of the outstanding shares of the common stock of the Company.

            Section 3.2.    The selection of any employee for participation in
the Plan in any year shall not give such participant any right to participate in
the Plan in any future year or to be retained in the employ of the Company or
any subsidiary to dismiss or discharge any participant is specifically reserved.

            Section 3.3.    No participant shall have any right with respect to
any payment, until such payment or written notice thereof shall have been
delivered to him; nor shall any such participant or any person claiming under or
through him have any rights or interest in this Plan, or in any allotment
hereunder, unless and until all the terms, conditions and provisions of the Plan
that affect such participant have been complied with as specified herein.

            Section 3.4.    Nothing in this Plan shall be construed as
preventing the Company or any of its subsidiaries from establishing other or
different plans providing for incentive compensation for employees.

            Section 3.5.    The Board of Directors may rely upon any information
supplied to them by any officer of the Company or by the Company's independent
public accountants in connection with the administration of the Plan. The
determination of the Company's independent public accountants as to the
Incentive Compensation Net Earnings of the Company for any year and any other
matters arising under the Plan and referred to such independent public
accountants by the Board for determination shall be final, conclusive and
binding on the Company and on all participants and upon all persons claiming
through or under any participant.

No member of the Board of Directors shall be liable for any act or action,
whether of commission or omission, taken by any other member, or by any officer,
agent, or employee; nor, except in circumstances involving his bad faith, for
anything done or omitted to be done by himself.

ARTICLE IV.

General Definitions.

            Section 4.1.     For the purposes of the Plan, unless the context
otherwise indicates, the following definitions shall be applicable:


          (a) The word “Plan” shall mean the Incentive Profit Sharing Plan, as
set forth in this instrument and as from time to time amended.


          (b) The word “Company” shall mean Family Dollar Stores, Inc., a
Delaware corporation, its successors and assigns.


          (c) The term “Board of Directors” or “Board” shall mean the Board of
Directors of the Company.


          (d) The term “executive and supervisory personnel” shall include
executive and supervisory personnel of the Company and of its subsidiaries, and
the word “employee” shall mean an employee of the Company or of a subsidiary of
the Company.


          (e) The term “Subsidiary” or "Subsidiaries" shall mean direct and
indirect subsidiaries of Family Dollar Stores, Inc., and/or entities which are
owned or controlled by Family Dollar Stores, Inc. and/or its direct or indirect
subsidiaries.

